     Case 2:21-cv-10187-DPH-CI ECF No. 6, PageID.38 Filed 02/11/21 Page 1 of 8




              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
JAMES M. WHORTON,

        Plaintiff,               Civil No. 2:21-CV-10187
                                 HON. DENISE PAGE HOOD
                                 CHIEF UNITED STATES DISTRICT JUDGE
v.

JODI DEANGELO, et. al.,


     Defendant,
__________________________________/

 OPINION AND ORDER SUMMARILY DISMISSING CIVIL RIGHTS
COMPLAINT WITHOUT PREJUDICE, DENYING THE MOTION FOR A
 RESTRAINING ORDER WITHOUT PREJUDICE, AND ALLOWING
    PLAINTIFF 60 DAYS TO FILE AN AMENDED COMPLAINT

        James M. Whorton, (“Plaintiff”), incarcerated at the Woodland Center

Correctional Facility in Whitmore Lake, Michigan, filed a civil rights complaint

pursuant to 42 U.S.C. § 1983. The complaint is dismissed without prejudice,

because the complaint as written fails to adequately state a claim for relief under 42

U.S.C. § 1983. The Court GRANTS plaintiff sixty days from the date of this order

to file an amended complaint which adequately pleads a claim for relief.

                              I. STANDARD OF REVIEW
        Plaintiff is allowed to proceed without prepayment of fees. See 28 § U.S.C.

1915(a); McGore v. Wrigglesworth, 114 F. 3d 601, 604 (6th Cir. 1997). However,

28 U.S.C. § 1915(e)(2)(B) states:
                                          1
  Case 2:21-cv-10187-DPH-CI ECF No. 6, PageID.39 Filed 02/11/21 Page 2 of 8




      Notwithstanding any filing fee, or any portion thereof, that may have
      been paid, the court shall dismiss the case at any time if the court
      determines that:
      (B) the action or appeal:
      (i) is frivolous or malicious;
      (ii) fails to state a claim on which relief may be granted; or
      (iii) seeks monetary relief against a defendant who is immune from such
      relief.
      A complaint is frivolous if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319, 325 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32

(1992). Sua sponte dismissal is appropriate if the complaint lacks an arguable basis

when filed. McGore, 114 F. 3d at 612.

      While a complaint “does not need detailed factual allegations,” the “[f]actual

allegations must be enough to raise a right to relief above the speculative level on

the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)(footnote and

citations omitted). Stated differently, “a complaint must contain sufficient factual

matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting Twombly, 550 U.S. at 570). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556).


                                          2
  Case 2:21-cv-10187-DPH-CI ECF No. 6, PageID.40 Filed 02/11/21 Page 3 of 8




      To establish a prima facie case under 42 U.S.C. § 1983, a civil rights plaintiff

must show that: (1) the defendant acted under color of state law; and (2) the

offending conduct deprived the plaintiff of rights secured by federal law. Bloch v.

Ribar, 156 F. 3d 673, 677 (6th Cir. 1998)(citing Parratt v. Taylor, 451 U.S. 527, 535

(1981)). “If a plaintiff fails to make a showing on any essential element of a § 1983

claim, it must fail.” Redding v. St. Eward, 241 F. 3d 530, 532 (6th Cir. 2001).

                                     II. COMPLAINT

      Plaintiff alleges that he is a mentally ill prisoner who suffers from an

unspecified psychological problem. Plaintiff alleges that he is being denied mental

health treatment, but does not specify what type of mental health treatment he

requires or why it is necessary for him to receive this treatment. Plaintiff also claims

that the denial of psychological treatment is retaliatory but he fails to allege what

activity that plaintiff engaged in that he is being retaliated against for. Plaintiff

names several defendants, including Jodi Deangelo, the warden at the Woodlend

Center Correctional Facility (W.C.C.C.), Sonal Patel, the Deputy Warden at

W.C.C.C., Paul Schreiber, the Administrative Assistant at W.C.C.C., Jonathan

Rhodes, an Inspector at W.C.C.C., Mara Trefry, the Supervisory Mental Health

Chief at W.C.C.C., and Zuri McGarrity, the other Supervisory Mental Health Chief

at W.C.C.C.



                                           3
  Case 2:21-cv-10187-DPH-CI ECF No. 6, PageID.41 Filed 02/11/21 Page 4 of 8




                                    III. DISCUSSION

      The complaint must be dismissed against Defendant Deangelo, the warden at

W.C.C.C., Deputy Warden Patel, and Administrative Assistant Paul Schreiber,

because plaintiff failed to allege any personal involvement on the part of any of these

defendants with the alleged unconstitutional deprivation.

      A supervisory official cannot be held liable under § 1983 for the misconduct

of officials that the person supervises unless the plaintiffs can demonstrate that “the

supervisor encouraged the specific instance of misconduct or in some other way

directly participated in it.” Combs v. Wilkinson, 315 F. 3d 548, 558 (6th Cir.

2002)(quoting Bellamy v. Bradley, 729 F. 2d 416, 421 (6th Cir. 1984)). A plaintiff

must show, at a minimum, that the supervisory official “at least implicitly

authorized, approved, or knowingly acquiesced in the unconstitutional conduct of

the offending officers.” Id. “Supervisory liability under § 1983 cannot be based on

a mere failure to act but must be based upon active unconstitutional behavior.”

Combs, 315 F. 3d at 558 (citing to Bass v. Robinson, 167 F. 3d 1041, 1048 (6th Cir.

1999)).

      Warden Deangelo, Deputy Warden Patel, and Administrative Assistant

Schreiber are not liable under § 1983 in their supervisory capacity for the alleged

violation of plaintiff’s rights, because plaintiff failed to alleged that the warden,

assistant warden, or the administrative assistant committed any of these acts or
                                          4
  Case 2:21-cv-10187-DPH-CI ECF No. 6, PageID.42 Filed 02/11/21 Page 5 of 8




acquiesced in the other parties’ conduct. See Grinter v. Knight, 532 F.3d 567, 575

(6th Cir. 2008).

      Plaintiff’s claims of the denial of mental health treatment and retaliation must

be dismissed because his allegations are conclusory and vague.

      In the context of a civil rights claim, conclusory allegations of

unconstitutional conduct without specific factual allegations fail to state a claim

under § 1983; some factual basis for such claims must be set forth in the pleadings.

Lillard v. Shelby County Board of Education, 76 F. 3d 716, 726 (6th Cir. 1996); See

also Johnson v. Freeburn, 29 F. Supp. 2d 764, 767 (E.D. Mich. 1998)(conclusory

unsupported allegations of a constitutional deprivation do not state a § 1983 claim).

      Pursuant to Federal Rule of Civil Procedure 8(a)(2), a complaint must contain

a “short and plain statement of the claim showing that the pleader is entitled to

relief.” This rule seeks “to avoid technicalities and to require that the pleading

discharge the function of giving the opposing party fair notice of the nature and basis

or grounds of the claim and a general indication of the type of litigation involved.”

Chase v. Northwest Airlines Corp., 49 F. Supp. 2d 553, 563 (E.D.

Mich.1999)(quoting Wright & Miller, Federal Practice and Procedure: Civil 2d §

1215).




                                          5
  Case 2:21-cv-10187-DPH-CI ECF No. 6, PageID.43 Filed 02/11/21 Page 6 of 8




      Plaintiff’s “bare bones”, conclusory assertions within his complaint are

insufficient to state a cognizable constitutional claim. See Coker v. Summit County

Sheriff's Dep't, 90 F. App’x. 782, 787 (6th Cir. 2003); See also Payne v. Secretary

of Treas., 73 F. App’x. 836, 837 (6th Cir. 2003)(affirming sua sponte dismissal of

complaint pursuant to Fed.R.Civ.P. 8(a)(2); “Neither this court nor the district court

is required to create Payne’s claim for her.”).

      Plaintiff’s conclusory statement that the defendants failed to provide him

mental health or psychiatric treatment is insufficient to state claim under § 1983,

because plaintiff nowhere has identified the substance of the alleged deprivations.

See O'Hara v. Wigginton, 24 F.3d 823, 826-27 (6th Cir. 1994).              Conclusory

allegations by a prisoner of medical indifference on the part of prison officials are

insufficient to state a claim for relief. See Parker v. Michigan Dept. of Corrections,

65 F. App’x. 922, 923 (6th Cir. 2003); See also Hix v. Tennessee Dept. of

Corrections, 196 F. App’x. 350, 357 (6th Cir. 2006).

      Plaintiff’s retaliation claim is likewise conclusory “A retaliation claim

essentially entails three elements: (1) the plaintiff engaged in protected conduct; (2)

an adverse action was taken against the plaintiff that would deter a person of ordinary

firmness from continuing to engage in that conduct; and (3) there is a causal

connection between elements one and two-that is, the adverse action was motivated

at least in part by the plaintiff’s protected conduct.” Thaddeus-X v. Blatter, 175 F.
                                          6
  Case 2:21-cv-10187-DPH-CI ECF No. 6, PageID.44 Filed 02/11/21 Page 7 of 8




3d 378, 394 (6th Cir. 1999). However, “[c]onclusory allegations of retaliatory

motive ‘unsupported by material facts will not be sufficient to state ... a claim under

§ 1983.’” Harbin-Bey v. Rutter, 420 F. 3d 571, 580 (6th Cir. 2005)(quoting Gutierrez

v. Lynch, 826 F. 2d 1534, 1538-39 (6th Cir. 1987)). In this case, plaintiff does not

allege that he engaged in any constitutionally protected conduct or that the

defendants’ alleged action of denying him mental health treatment was motivated at

least in part by the exercise of such conduct. Plaintiff’s unsupported claim that the

defendants had a retaliatory motive for denying him mental health treatment is too

attenuated to state a § 1983 claim. See McMillan v. Fielding, 136 F. App’x. 818,

820-21 (6th Cir. 2005). Because plaintiff has failed to allege both a set of facts that

would support a claim of retaliation and a causal connection necessary to satisfy the

Sixth Circuit’s test for retaliation claims, his complaint is subject to dismissal. See

Pack v. Martin, 174 F. App’x. 256, 259 (6th Cir. 2006).

      Under Federal Rule of Civil Procedure 15(a), “[a] party may amend its

pleading once as a matter of course within 21 days after serving it” and, “[i]n all

other cases, ... [t]he court should freely give leave [to amend] when justice so

requires.” A district court can allow an inmate to amend his or her complaint even

when the original complaint might be subject to dismissal under the Prison Litigation

Reform Act’s (PLRA) screening requirements for prisoner and in forma pauperis

(IFP) suits. See LaFountain v. Harry, 716 F. 3d 944, 951 (6th Cir. 2013). The Court

                                          7
  Case 2:21-cv-10187-DPH-CI ECF No. 6, PageID.45 Filed 02/11/21 Page 8 of 8




will grant plaintiff sixty days from the date of this order to file an amended complaint

which alleges sufficient facts that could state a claim for relief.

                                      V. ORDER

      The complaint is dismissed for failing to state a claim upon which relief can

be granted. The dismissal is without prejudice to plaintiff filing an amended

complaint within sixty days of this order which pleads sufficient facts that would

state a claim for relief. If Plaintiff fails to file an amended complaint which pleads

sufficient facts within sixty days, this action will be dismissed with prejudice and

the case designated closed at that time.

      The request for a restraining order (ECF No. 2) is denied without prejudice.

                                  s/Denise Page Hood
                                  Chief Judge, United States District
Dated: February 11, 2021




                                           8
